DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 and 11/15/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pallet” in Lines 5-6.  It is not clear if “pallet” is singular as recited in Lines 5-6 or if “pallet” is plural as indicated by the recitation of “pallets” in Line 1.  For examination purposes “a pallet” in Lines 5-6 is being interpreted as “a pallet of said pallets”.
Claim 1 recites the limitation “the sensor device” in Line 7 of the claim.  It is not clear if “the sensor device” is only singular as recited in Line 7 or if there can be additional sensor devices as 
Claim 6 recites the limitation “a pallet” in Line 9 of the claim.  It is not clear if “pallet” is singular as recited in Line 9 or if “pallet” is plural as indicated by the recitation of “pallets” in Line 5.  For examination purposes “a pallet” in Line 9 is being interpreted as “a pallet of said pallets”.
Claim 6 recites the limitation “the sensor device” in Line 12 of the claim.  It is not clear if “the sensor device” is only singular as recited in Line 12 or if there can be additional sensor devices as indicated by the recitation of “at least one sensor device” in Line 9 of the claim.  For examination purposes “the sensor device” in Line 12 is being interpreted as “the at least one sensor device”.
Claim 8 recites the limitation “pallet transfer stations”.  It is not clear if “pallet transfer stations” is plural as recited in Claim 8 or “pallet transfer station” is plural as recited in Line 7 of Claim 6.
Claim 8 recites the limitation “a single rack row”.  It is not clear if “a single rack row” in Claim 8 is referring to or in addition to “at lest one rack row” recited in Line 2 of Claim 6.  For examination purposes “a single rack row” is being interpreted as “a single rack row of said at least one rack row”.
Claim 9 recites the limitation “a respective optical output unit is assigned to each of the plurality of pallet transfer stations”.  It is not clear if “optical output unit” is plural as indicated in Claim 9 or if it is singular as recited in Claim 6.
Claim 10 recites “respective optical output units”.  It is not clear if “optical output unit” is plural as indicated in Claim 10 or singular as indicated in claim 6.
Claim 11 recites “the pallet transfer stations”.  It is not clear if “pallet transfer stations” is plural as indicated in Claim 11 or if it is singular as recited in Claim 6.  
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biba DE 10 2014111656.
In Re Claim 1, as best understood, Biba teaches an arrangement for checking contours of pallets to be put into storage in a rack system, comprising:								a pallet transfer station (Fig. 2), wherein the pallet transfer station receives pallets (12) to be put into storage in the rack system;										at least one sensor device (4, 5) configured to detect whether a pallet (12) positioned on the pallet transfer station (Fig. 2) and objects carried by the pallet are located completely within a pre-defined contour (Paragraph 32, 33); and									an output unit (Control Computer, Paragraph 32, 33) operationally coupled to the sensor device and to output a result of the detection;									wherein a centering frame (9, 13), having a profile (13) tapering towards a set-down area (Left end, Fig. 1) for the pallet is associated with the pallet transfer station.
In Re Claim 2, Biba teaches a camera (4, 5, Fig. 2) as the sensor device.
In Re Claim 13, Bibas teaches the sensor device comprising a 3D camera (Paragraph 32) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biba.
Regarding Claim 3, Biba is silent concerning the shape of the contour being a polygon.  However, it would have been an obvious matter of design choice to make the different portions of the predefined contour of Biba of whatever form or shape was desired or expedient in order to maximize material carried on a pallet. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In Re Claim 15, Biba teaches wherein the polygon is configured to ensure that the pallet and the objects carried by the pallet have a height that is less than pre-determined permissible height. (Paragraph 32 and 33) 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biba and in view Coleman et al. 2016/0187186.
In Re Claim 4, Biba teaches the arrangement of Claim 1 as discussed above.
Biba does not teach means for measuring at least one of a weight of the pallet (Paragraph 9) or/and a board clearance of the pallet, which wherein said means are likewise operationally coupled to the output unit.
However, Coleman et al. teach a means for measuring (sensors 51-54) a weight of the pallet wherein said means are likewise operationally coupled to the output unit (1900). (Paragraph 73 and 74) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a means for measuring a weight to the arrangement of Biba as taught by Coleman et al. in order to prevent damage to the system, operators or objects on the pallet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biba and in view Coleman et al. 2016/0187186.
In Re Claim 5, Biba teaches the arrangement of Claim 1 as discussed above.
Biba does not teach wherein the output unit comprises an optical output device which is designed to display the result of the detection to an operator.
However, Coleman et al. teach wherein the output unit comprises an optical output device (1900) which is designed to display the result of the detection to an operator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an optical output device to the arrangement of Biba as taught by Coleman et al. in order to communicate to the operator.
Claims 6-8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biba and in view of Edenas 4,787,804.
In Re Claims 6-8 and 16, as best understood, Biba teaches at least one contour checking arrangement, for checking contours of pallets to be put into storage in the rack system, wherein the contour checking arrangement comprises: a pallet transfer station, (Fig. 2) wherein the pallet transfer station receives pallets (12) to be put into storage in the rack system: 					
Biba does not teach a rack system comprising: at least one rack row; and at least one stacker crane;
However, Edenas teaches a rack system comprising: 						at least one rack row (10, Fig. 1); 								at least one stacker crane (12); and 									the pallet transfer station is provided on a cantilever arm (11) at a longitudinal end of the at least one rack row; and 											a plurality of pallet transfer stations (11) are provided, each on a respective cantilever arm, wherein the respective cantilever arms are arranged one above the other at a longitudinal end of a single rack row;	(See Fig. 1) and											wherein the cantilever arm forms an extension of a rack support; (See Fig. 1) 						
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add at least one rack row and stacker crane to the system of Biba as taught by Edenas in order to store more material and quickly transfer material.
In Re Claim 12, Bibas teaches the output unit operationally coupled to a superimposed warehouse management system.  (Paragraph 33) 
 Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Shellenbaum et al., Damick et al. and Jenkins et al. teach an arrangement for checking contours comprising a sensor and pallets for handling objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652